Title: To Alexander Hamilton from Tench Coxe, 28 January 1795
From: Coxe, Tench
To: Hamilton, Alexander


T:D: R:O: January 28 1795
Mr Coxe presents his compliments to the Secretary of the Treasury and reminds him of the Subject of the Delaware piers, in lieu of those destroyed, as a harbour, by the building of Fortifications. Also of the Superintendence of the Light House at Cape Fear. He wishes to be informed whether the contract for Segwin Light House is to be proceeded in. Also of the Presidents determination in regard to the Keepers House on Plumb Island, on which a statement was transmitted September 25th 1794.
